Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Amendment filed on November 17, 2020 in response to the Office Action of August 12, 2020 is acknowledged and has been entered. Claims 1, 4-5, 7-9, 18, 23 and 24 have been amended. Claims 3, 6 and 25 are canceled. Claims 10-17 have been withdrawn. Claims 1-2, 4-5 and 7-24 are pending and claims 1-2, 4-5, 7-9 and 18-24 are under examination in this Office action.

Response to Amendment
The objections to claims 1, 4-5, 6-9, 23 and 24 are now withdrawn in view of the claim amendment. 
The rejection to claims 1-2, 4-9, and 18-24 under 35 U.S.C. 103(a) is now withdrawn in view of the claim amendment or claim cancellation. 
New ground of rejections under 35 U.S.C. 112(b) and 103(a) are now made to claims 1-2, 4-5, 7-9 and 18-24. 

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18, lines 7, 9, 11, 12 and 17: the term “said ablation elements” should be corrected to –said plurality of ablation elements--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-5, 7-9 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation in lines 2-3 “an elongate body…defining a lumen and a longitudinal axis extending therethrough from said proximal end portion to said distal end portion”. The term “extending therethrough” as underlined renders the scope of the claim indefinite. It is not clear if the above limitation sets forth for (1) the longitudinal axis extends through the lumen; (2) both of the lumen and the longitudinal axis extend through the elongate body; or (3) the longitudinal axis extends through the elongate body. For examination purpose, claim 1 is interpreted as the condition (1) the longitudinal axis extends through the lumen.
Claim 1 recites the limitation in line 6 “the elongate body extends through the proximal basket end to the distal basket end” that renders the scope of the claim indefinite. It is not clear of the scope of “to the distal basket end” – whether it refers to (1) the elongate body extends in a direction toward to the distal basket end or (2) the reaches at the distal basket end. For examination purpose, claim 1 is interpreted such that the elongate body extends through the proximal basket end in a direction toward to the distal basket end. Further, the proximal basket end and the distal basket end are interested as a region at the end of the area. 
Claim 18 recites the limitation in line 7 “the elongate body extends through the proximal basket end to the distal basket end” that renders the scope of the claim indefinite. It is not clear of the scope of “to the distal basket end” – whether it refers to (1) the elongate body extends in a direction toward to the distal basket end or (2) the elongate body reaches at the distal basket end. For examination purpose, claim 1 is interpreted such that the elongate body extends through the proximal basket end in a direction toward to the distal basket end. 
Claim 18 recites the term “the lumen” in line 11 that lacks proper antecedent basis. It is not clear structurally how this lumen is configured relative to other recited components in the claimed system. For examination purpose, claim 18 is interpreted such that the lumen refers to a lumen of the elongate body, similar to how it is recited in claim 1. 
The dependent claims of the above rejected claims are rejected due to their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-9 and 18-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hastings et al., US 2011/0257523 A1, hereinafter Hastings, in view of McGee et al, US 5,752518, hereinafter McGee, further in view of Sverdlik et al., US 2013/0211292 A1, hereinafter Sverdlik.

Claim 1. As illustrated below, Hastings in FIG.6 teaches an elongate medical device comprising: 

    PNG
    media_image1.png
    612
    883
    media_image1.png
    Greyscale

“an elongate body (the catheter 51 and the housing 50) having a proximal end portion (the right side of 51 that connects to 56) and a distal end portion (the left side portion of 50) and defining a lumen (51 and 50) and a longitudinal axis extending therethrough from said proximal end portion to said distal end portion (the central axis of the catheter 51 and the housing of 50)” ([0082]: an ultrasound unit includes an ultrasonic emitter 52 disposed in a housing to which a distal end of a catheter 51 is connected; and [0108]: appropriate lumens provided in the catheter 51) – the lumens in the catheter and the housing at the distal end of the catheter combined is considered the “lumen” as claimed; 
“a basket assembly (55) having a distal basket end and a proximal basket end, wherein the elongate body extends through the proximal basket end (the right side boarder of 55) to the distal basket end (the left side border of 55)” ([0088]: other stabilizing arrangements 55 are contemplated, such as a stent or an expandable cage or basket arrangement; and FIG.6: the elongate body 51 extends through the stabilizing arrangement from the right side border (i.e., the “proximal basket end” as claimed) in a direction toward to the left side boarder (i.e., the distal basket end) as claimed),
“said basket assembly disposed on a radial exterior of said elongate body” (FIG.6: the assembly is on a radial exterior of the elongate body);
“an imaging transmitter (52) disposed within the lumen, radially-inward of said basket assembly and configured to project imaging energy towards at least one of said respective targets” ([0082]: an ultrasound unit includes an ultrasonic emitter 52 disposed in a housing to which a distal end of a catheter 51 is connected…The emitter 52…facilitates focusing of acoustic energy received from the ultrasonic source and directs acoustic energy to target tissue; and [0080]: the ultrasound unit 50 may be used in combination with a detector 57 to facilitate imaging and locating of target structures).

Hastings does not teach (1) the basket assembly comprising a plurality of ablation elements, each of said pluratliy of ablation elements configured to ablate a respective target, and (2) the imaging energy is projected towards at least one of said respective targets “via a mirror element, wherein the mirror element is configured to adjust an angle at which the imaging energy is projected from the imaging transmitter, and wherein the angle is adjustable”.
McGee teaches 
“the basket assembly (152 and 154, FIG.15) comprising a plurality of ablation elements (156, FIG.15), each of said pluratliy of ablation elements configured to ablate a respective target, said basket assembly disposed on a radial exterior of said elongate body” (Col. 24, ll.24-32: the multiple spline support structure 152 and the longitudinal splines 154, the electrodes 156 serve as transmitters of ablation energy; and FIG.15: the assembly is on a radial exterior of the elongate body). 
When Hastings and McGee combined, the basket assembly of Hastings comprises a pluratliy of ablation elements. The movement of the imaging transmitter that is relative to the basket assembly hence is relative to the ablation elements.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the basket assembly of Hastings employ such a feature of “comprising a plurality of ablation elements, each of said pluratliy of ablation elements configured to ablate a respective target” as taught in McGee for the advantage of “creating continuous, long lesion patterns in tissue”, and “providing additive heating effects between spaced apart electrodes to intensify the desired therapeutic heating of tissue contacted by the electrodes”, as suggested in McGee, Col.24, ll.43-44 and 57-59.

In regard to (2), neither Hastings nor McGee teaches that the imaging energy is projected towards at least one of said respective targets “via a mirror element, wherein 

However, in an analogous intravascular imaging field of endeavor, Sverdlik teaches that the imaging energy is projected towards at least one of said respective targets 
“via a mirror element (1422 of FIG. 14B)” ([0251]: FIG.14B illustrates a forward facing transducer 1404…Optionally, a reflector 1422 reflects a beam 1420 produce by element 102) – the reflector 1422 is considered the “mirror element” as claimed, wherein 
“the mirror element is configured to adjust an angle at which the imaging energy is projected from the imaging transmitter” (FIG.14: the arrows indicate the transmission direction, and such a direction is adjusted by the reflector (going from arrows at right to arrows at top), and wherein 
“the angle is adjustable” ([0251]: Optionally, an angle of reflection 1424 is controllable and/or adjustable (e.g., manually by user, automatically by controller), for example, by adjusting an angle 1426 of reflector 1422).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings and McGee combined employ such a feature of having the imaging energy projected towards at least one of said respective targets “via a mirror element, wherein the mirror element is configured to adjust an angle at which the imaging energy is projected from the imaging transmitter, and wherein the angle is adjustable” as taught in Sverdlik for the advantage the ability to treat tissue volumes without repositioning the catheter” and for “reducing and/or prevention of the risk of element contacting the vessel wall”, as suggested in Sverdlik, [0251].

Claim 2. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 1.
Hastings further teaches that 
“said imaging transmitter comprises an ultrasound transducer” ([0085]: In various embodiments, a single transducer operates as the emitter 52 and the detector 57. In other embodiments, one transducer operates as the emitter 52 and another transducer operates as the detector 57). 

Claim 4. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 1, including the feature of “the imaging transmitter being in the lumen of the elongate body” (Hastings: [0082] and [0108]) and “the plurality of ablation elements” (McGee: Col.24, ll.24-32; FIG.15).
Hastings further teaches that 
“said imaging transmitter is configured to translate axially through the lumen of the elongate body” ([0138]: the emitter 52 of the ultrasound 50 may be aimed at target tissue…by moving the ultrasound unit 50 relative to the catheter 51) – since the ultrasound unit is positioned within the lumen, to move the ultrasound unit relative to the catheter is considered to “translate axially through the lumen” as claimed.
In regard to the imaging transmitter being configured to translate along the longitudinal axis relative to one or more of said plurality of ablation elements, when 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings employ such a feature of “said imaging transmitter is configured to translate along the longitudinal axis relative to one or more of said ablation elements” as taught in McGee for the advantage of providing output imaging sample slices axially spaced in the region surrounding the imaging transmitter, as suggested in McGee, Col.10, ll.42-44.

Claim 5. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 1.
Hasting does not teach that said imaging transmitter is configured to rotate, relative to one or more of said ablation elements, around a transmitter axis that is substantially parallel to said longitudinal axis.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
“said imaging transmitter is configured to rotate, relative to one or more of said ablation elements, around a transmitter axis that is substantially parallel to said longitudinal axis” (Col.7, ll.1-12: a motor 58 rotates the transducer crystal 52…the rotating transducer crystal 52 thereby projects the sonic waves in a 360 degree pattern into the interior of the chamber or cavity that surrounds it; and FIG.5A, Col.10, ll.10-12: the IAE can be moved rotationally about the axis 86 of the structure 20 by torqueing the auxiliary handle 46 (arrows 105)). 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings employ such a feature of “said imaging transmitter is configured to rotate, relative to one or more of said ablation elements, around a transmitter axis that is substantially parallel to said longitudinal axis” as taught in McGee for the advantage of “projecting the sonic waves in a 360 degree pattern into the interior of the chamber or cavity that surrounds it”, as suggested in McGee, Col.7, ll.9-11.

Claim 7. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 1.
Hasting does not teach that at least two of said ablation elements are disposed at a substantially same longitudinal position on said basket assembly.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
“at least two of said ablation elements are disposed at a substantially same longitudinal position on said basket assembly” (FIG.15: the multiple ablation electrodes 156 located on either the upper portion or the lower portion of each of the multiple spline support structure 152 are disposed at substantially the same longitudinal position on the basket assembly). 
creating continuous, long lesion patterns in tissue”, as suggested in McGee, Col.24, ll.43-44.

Claim 8. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 7.
Hasting does not teach that at least four of said ablation elements are disposed at a substantially same longitudinal position on said basket assembly.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
 “at least four of said ablation elements are disposed at substantially the same longitudinal position on said basket assembly” (FIG.15: the multiple ablation electrodes 156 located on either the upper portion or the lower portion of each of the multiple spline support structure 152 are disposed at substantially the same longitudinal position on the basket assembly). 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the basket assembly of Hastings employ such a feature of comprising the ablation element such that “at least four of said ablation elements are disposed at a substantially same longitudinal position on said basket assembly” as taught in McGee for purpose of controlling the size and spacing of the electrodes for the creating continuous, long lesion patterns in tissue”, as suggested in McGee, Col.24, ll.43-44.

Claim 9. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 7.
Hasting does not teach that said imaging transmitter comprises a plurality of imaging transmitters, each of said imaging transmitters configured to project imaging energy towards a separate one of a plurality of tissue portions.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
 “said imaging transmitter comprises a plurality of imaging transmitters, each of said imaging transmitters configured to project imaging energy towards a separate one of a plurality of tissue portions” (FIG.23: a phased multiple transducer array carried on flexible spline elements; FIG.24: a phased multiple transducer array carried on an expandable collapsible body).
The phased multiple transducer array as shown in FIGS. 23-24 has multiple array elements 210 positioned facing different regions of the targeted tissue, i.e., a plurality of tissue portions. For example, the elements located toward to the right side of the figure face the right interior of the tissue, while the elements located toward to the left side of the figure face the left interior of the tissue. Therefore, upon emitting the imaging acquisition waves, it is inherent that these array elements would project imaging energy toward to separate tissue portion. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings employ such a ”, as suggested in McGee, Col.14, ll.38-40.

Claim 18. As illustrated in claim 1, Hastings in FIG.6 teaches an elongate medical device comprising:
“an elongate medical device comprising: an elongate body (the catheter 51 and the housing 50) having a proximal end portion (the right side of 51 that connects to 56) and a distal end portion (the left side portion of 50) and defining a longitudinal axis extending from said proximal end portion to said distal end portion” (the central axis of the catheter 51 and the housing of 50)” ([0082]: an ultrasound unit includes an ultrasonic emitter 52 disposed in a housing to which a distal end of a catheter 51 is connected; and [0108]: appropriate lumens provided in the catheter 51); 
“a basket assembly (55) having a distal basket end and a proximal basket end, wherein the elongate body extends through the proximal basket end (the right side boarder of 55) to the distal basket end (the left side border of 55)” ([0088]: other stabilizing arrangements 55 are contemplated, such as a stent or an expandable cage or basket arrangement; and FIG.6: the elongate body 51 extends through the stabilizing arrangement from the right side border (i.e., the “proximal basket end” as claimed) in a direction toward to the left side boarder (i.e., the distal basket end) as claimed),
FIG.6: the assembly is on a radial exterior of the elongate body);
 “an imaging transmitter (52) disposed radially-inward of said ablation elements, configured to project imaging energy” ([0082]: an ultrasound unit includes an ultrasonic emitter 52 disposed in a housing to which a distal end of a catheter 51 is connected…The emitter 52…facilitates focusing of acoustic energy received from the ultrasonic source and directs acoustic energy to target tissue; and [0080]: the ultrasound unit 50 may be used in combination with a detector 57 to facilitate imaging and locating of target structures), and 
“configured to move relative to said basket assembly” ([0138]: the emitter 52 of the ultrasound 50 may be aimed at target tissue…by moving the ultrasound unit 50 relative to the catheter 51) – since the basket assembly is radially outward of the imaging transmitter, the movement of the imaging transmitter is considered being “relative to the basket assembly”; and 
“a movement mechanism, disposed outside of said elongate body and mechanically coupled with said imaging transmitter, configured to move said imaging transmitter relative to said basket assembly” ([0057]: moving (translating and/or rotating) an intravascular transducer arrangement relative to a catheter…via electronic motor control; [0137]: A manual or motorized apparatus may be controlled to cause rotation of the ultrasound unit relative to the catheter 51).

Hastings does not teach (1) the basket assembly comprising a plurality of ablation elements, each of said pluratliy of ablation elements configured to ablate a 
In regard to (1), however, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches 
“the basket assembly (152 and 154, FIG.15) comprising a plurality of ablation elements (156, FIG.15), each of said pluratliy of ablation elements configured to ablate a respective target, said basket assembly disposed on a radial exterior of said elongate body” (Col. 24, ll.24-32: the multiple spline support structure 152 and the longitudinal splines 154, the electrodes 156 serve as transmitters of ablation energy; and FIG.15: the assembly is on a radial exterior of the elongate body). 
When Hastings and McGee combined, the basket assembly of Hastings comprises a pluratliy of ablation elements. The movement of the imaging transmitter that is relative to the basket assembly hence is relative to the ablation elements.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the basket assembly of Hastings employ such a feature of “comprising a plurality of ablation elements, each of said pluratliy of ablation elements configured to ablate a respective target” as taught in McGee for the advantage of “creating continuous, long lesion patterns in tissue”, and “providing additive heating effects between spaced apart electrodes to intensify the desired therapeutic heating of tissue contacted by the electrodes”, as suggested in McGee, Col.24, ll.43-44 and 57-59.

In regard to (2), neither Hastings nor McGee teaches that the imaging energy is projected towards at least one of said respective targets “via a mirror element, wherein the mirror element is configured to adjust an angle at which the imaging energy is projected from the imaging transmitter, and wherein the angle is adjustable”.
However, in an analogous intravascular imaging field of endeavor, Sverdlik teaches that the imaging energy is projected towards at least one of said respective targets 
“via a mirror element (1422 of FIG. 14B)” ([0251]: FIG.14B illustrates a forward facing transducer 1404…Optionally, a reflector 1422 reflects a beam 1420 produce by element 102) – the reflector 1422 is considered the “mirror element” as claimed, wherein 
“the mirror element is configured to adjust an angle at which the imaging energy is projected from the imaging transmitter” (FIG.14: the arrows indicate the transmission direction, and such a direction is adjusted by the reflector (going from arrows at right to arrows at top), and wherein 
“the angle is adjustable” ([0251]: Optionally, an angle of reflection 1424 is controllable and/or adjustable (e.g., manually by user, automatically by controller), for example, by adjusting an angle 1426 of reflector 1422).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings and McGee combined employ such a feature of having the imaging energy projected towards at least one of said respective targets “via a mirror element, wherein the mirror element is the ability to treat tissue volumes without repositioning the catheter” and for “reducing and/or prevention of the risk of element contacting the vessel wall”, as suggested in Sverdlik, [0251].

Claim 19. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 18.
Hastings further teaches that 
“said movement mechanism comprises a motor” ([0057]: moving (translating and/or rotating) an intravascular transducer arrangement relative to a catheter…via electronic motor control; [0137]: A manual or motorized apparatus may be controlled to cause rotation of the ultrasound unit relative to the catheter 51) – either an electronic motor control or a motorized apparatus indicates that a motor is comprised in the movement mechanism. 

Claim 20. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 18.
Hastings further teaches that 
“said movement mechanism is configured for manual movement of said imaging transmitter” ([0137]: A manual or motorized apparatus may be controlled to cause rotation of the ultrasound unit relative to the catheter 51).

Claim 21. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 1.
Hastings does not teach that the imaging energy is directed toward the distal end portion.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
 “the imaging energy is directed toward the distal end portion” (FIG.5B: The IAE 50 extends from the distal portion 16 of the catheter and the imaging energy, and FIG.5A: The distal body region 40 carries an image acquisition element 50 (IAE). Col.6, ll.43-47: The IAE 50 generates visualization signals representing an image of the area, and objects and tissues that occupy the area, surrounding the structure 20).
The area surrounding the structure 20 comprises the area facing the distal end portion of imaging transmitter. Hence, generating visualization signals representing an image of the area surrounding the structure 20 is considered having the imaging energy toward the distal end portion.   
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings employ such a feature of “the imaging energy is directed toward the distal end portion” as taught in McGee for the advantage of “generating an image of the area, and objects and tissues that occupy the area, surrounding the structure 20”, and “projecting the sonic waves in a 360 degree pattern into the interior of the chamber or cavity that surrounds it”, as suggested in McGee, Col.6, ll.43-47 and McGee, Col.7, ll.9-11.

Claim 22. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 18.
Hastings does not teach that the imaging energy is directed toward the proximal end portion.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
 “the imaging energy is directed toward the proximal end portion” (FIG.5B: The IAE 50 extends from the distal portion 16 of the catheter and the imaging energy, and FIG.5A: The distal body region 40 carries an image acquisition element 50 (IAE). Col.6, ll.43-47: The IAE 50 generates visualization signals representing an image of the area, and objects and tissues that occupy the area, surrounding the structure 20).
The area surrounding the structure 20 comprises the area facing the proximal end portion of imaging transmitter. Hence, generating visualization signals representing an image of the area surrounding the structure 20 is considered having the imaging energy toward the proximal end portion.   
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings employ such a feature of “the imaging energy is directed toward the proximal end portion” as taught in McGee for the advantage of “generating an image of the area, and objects and tissues that occupy the area, surrounding the structure 20”, and “projecting the sonic waves in a 360 degree pattern into the interior of the chamber or cavity that surrounds it”, as suggested in McGee, Col.6, ll.43-47 and McGee, Col.7, ll.9-11.

Claim 23. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 1.
Hastings does not teach that the imaging transmitter directs the imaging energy to tissue adjacent to an outwardly facing side of the ablation element.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
“the imaging transmitter directs the imaging energy to tissue adjacent to an outwardly facing side of the ablation element” (FIG.15: the tissue where the image energy is directed to is adjacent to an outwardly facing side of the electrodes 156).  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings employ such a feature of “directing the imaging energy to tissue adjacent to an outwardly facing side of the ablation element” as taught in McGee for the advantage of “generating an image of the area, and objects and tissues that occupy the area, surrounding the structure 20”, and “projecting the sonic waves in a 360 degree pattern into the interior of the chamber or cavity that surrounds it”, as suggested in McGee, Col.6, ll.43-47 and McGee, Col.7, ll.9-11.

Claim 24. Hastings, McGee and Sverdlik combined teaches all the limitations of claim 23.
Hastings does not teach that the imaging transmitter directs imaging energy around the ablation element.
However, in an analogous intravascular imaging and treatment device field of endeavor, McGee teaches that
 “the imaging transmitter directs imaging energy around the ablation element” (Col.6, ll.43-47: FIG.5A: The distal body region 40 carries an image acquisition element 50 (IAE). The IAE 50 generates visualization signals representing an image of the area, and objects and tissues that occupy the area, surrounding the structure 20; and FIG.15 shows that the tissue area to be imaged by the IAE 50 is around the ablation element, the electrodes 156).
As the tissue area to be imaged is around the ablation element as shown in FIG.15, the imaging energy therefore is directed around the ablation element.  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging transmitter of Hastings employ such a feature of “the imaging transmitter directs imaging energy around the ablation element” as taught in McGee for the advantage of “generating an image of the area, and objects and tissues that occupy the area, surrounding the structure 20”, and “projecting the sonic waves in a 360 degree pattern into the interior of the chamber or cavity that surrounds it”, as suggested in McGee, Col.6, ll.43-47 and McGee, Col.7, ll.9-11.


Response to Arguments
Applicant’s arguments with respect to the rejection to claims 1-2, 4-5, 7-9 and 18-24 under 35 U.S.C. 103(a) have been fully considered but they are moot. In view of the claim amendment, the previous rejection is now withdrawn and a new ground of rejection is now made. 
Claims 1 is now amended with an additional features of (1) the elongate body defines a lumen, (2) the basket assembly has a distal basket end and a proximal basket end wherein the elongate body extends through the proximal basket end to the distal basket end, and (3) the imaging transmitter is disposed within the lumen. Features (2) and (3) are amended in claim 18 as well. In the new rejection, McGee, Hastings and Sverdlik are cited in combination for the teaching of all the limitations of claims 1 and 18. In specific, the newly cited reference Hastings is now relied upon for the teaching of the above three amended features. Hastings teaches the structure of a lumen, and the imaging transmitter is deposited in the lumen in [0082] and [0108]. Hastings further teaches in FIG.6 the overall configuration of the claimed device including the proximal end portion and the distal end portion of the elongate body, and the proximal basket end and the distal basket end of the basket assembly. 
The previously cited McGee remains being relied upon for the teaching of the detailed configuration of the basket assembly. The previously cited Sverdlik remains being relied upon for the teaching of the features associated with the mirror.
Based on the above consideration, Hastings, McGee and Sverdlik combined is considered reading on all the limitations of claims 1, 18 and their dependent claims. Claims 1-2, 4-5, 7-9 and 18-24 remain being rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793